UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CONFEDERATE MOTORS, INC. DELAWARE 000-52500 26-4182621 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 2222 5th Avenue South Birmingham, Alabama 35233 (Address of Principal Executive Offices) (205) 324-9888 (Issuer’s Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x The number of shares outstanding of each of the issuer’s classes of common equity, as of August 14, 2013: 13,587,556 shares of Common Stock. CONFEDERATE MOTORS, INC. FORM 10-Q June 30, 2013 INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 6. EXHIBITS 18 2 PART I - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS CONFEDERATE MOTORS, INC. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Inventory Prepaid inventory Prepaid expenses Note Receivable Total current assets Property and equipment, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ $ Accrued interest payable Accrued salaries Accrued payroll tax liability Deferred revenue Deferred sales commission and royalty Warranty reserve Other accrued expenses Registration rights liability Payable to be settled in stock - Settlement Payable Current portion of notes payable Current portion of capital leases Total current liabilities Notes payable, less current portion - - Stockholders' deficit Preferred Stock, $0.001 par value 20,000,000 shares authorized; -0- shares outstanding in 2013 and 2012 - - Common Stock, $0.001 par value 200,000,000 shares authorized; 13,587,556 shares outstanding in 2013 and 13,471,277 shares outstanding in 2012 Common stock subscribed Subscriptions receivable ) Additional paid-in capital Accumulated deficit ) ) Treasury Shares ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 CONFEDERATE MOTORS, INC. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales $ Cost of goods sold ) (559,571 ) ) ) Gross profit 205,810 389,758 Operating Expenses Research and Development Selling, general and administrative expenses 276,419 540,934 Loss from operations ) (101,120 ) ) ) Other income - 14,468 - Interest expense ) (552 ) 13,916 ) Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted 13,254,998 13,574,707 The accompanying notes are an integral part of these unaudited condensed financial statements. 4 CONFEDERATE MOTORS, INC. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to netcash provided (used) by operating activities Depreciation Deferred exclusive agency fee - ) Options issued for services Change in operating assets and liabilities Inventory Prepaid inventory Prepaid expenses Notes Receivable - Accounts payable Accrued salaries - Accrued payroll tax liability ) Other accrued expenses Deferred revenue Deferred sales commission and royalty - Net cash provided (used) by operating activities $ $ Financing activities Repayment of notes payable ) Repayment of capital leases ) Proceeds from common stock subscribed - Net cash provided (used) by financing activities $ $ Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Non cash investing & financing activities Stock issued to retire payable - Cash paid during the period for: Interest $ $ Income taxes $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 5 Confederate Motors, Inc. Notes to Condensed Consolidated Financial Statements June 30, 2013 (unaudited) NOTE 1 – Summary of Significant Accounting Policies Nature of Business Confederate Motors, Inc. (the “Company”) is a manufacturer of American handcrafted street motorcycles. The Company currently offers one model: the X132 Hellcat. The X132 Hellcat model started production in January 2012. The Confederate brand was founded in 1991. The Company has been operational since 2003 and is headquartered in Birmingham, Alabama. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The unaudited interim financial statements should be read in conjunction with the Company’s 2012 Annual Report on Form 10-K, which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis, for the years ended December 31, 2012 and 2011.The interim results for the period ended June 30, 2013 are not necessarily indicative of results for the full fiscal year. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Management believes that the estimates utilized in preparing the Company’s financial statements are reasonable and prudent; however, actual results could differ from those estimates. Principles of Consolidation The consolidated financial statements include Confederate Motors, Inc., and Confederate Motor Company, Inc. (collectively, the “Company”).All intercompany accounts have been eliminated in consolidation. Risks and Uncertainties The Company operates in an industry that is subject to intense competition and rapid technological change and is in a state of fluctuation as a result of the recent economic downturn in the United States and around the world.The Company's operations are subject to significant risk and uncertainties including financial, operational, technological, and regulatory risks including the potential risk of business failure. See Note 7 for a full discussion of commitments, contingencies and other uncertainties. Cash and Cash Equivalents The Company considers all liquid investments with an original maturity of three months or less to be cash equivalents. The Company maintains cash depository accounts which at times, may exceed federally insured limits. The risk is managed by maintaining all deposits in high quality financial institutions. These amounts represent actual account balances held by the financial institution at the end of the period, and unlike the balance reported in the financial statements, the account balances do not reflect timing delays inherent in reconciling items such as outstanding checks and deposits in transit. Inventory Inventory is valued at the lower of cost or market using the first-in, first-out (FIFO) method.Inventory consists of parts inventory, work in process (WIP), finished goods inventory, apparel inventory and manufacturing overhead associated with WIP and finished goods. 6/30/2013 12/31/2012 Parts $ $ Work in process Motorcycle finished goods Apparel inventory Total Inventory $ $ 6 Property and Equipment Property and equipment are carried at cost less accumulated depreciation and includes expenditures that substantially increase the useful lives of existing property and equipment. Maintenance, repairs, and minor renovations are expensed as incurred. Upon sale or retirement of property and equipment, the cost and related accumulated depreciation are eliminated from the respective accounts and the resulting gain or loss is included in the results of operations. The Company provides for depreciation of property and equipment using the straight-line method over the estimated useful lives or the term of the lease, as appropriate. The estimated useful lives are as follows: vehicles, 5 years; furniture and fixtures, 3 to 5 years; equipment, 3 to 5 years. Revenue Recognition Revenues from the sale of motorcycles and equipment are recognized when products are delivered or shipped. Advance payments from customers are typically required to secure the order and are shown as deferred revenue in the accompanying balance sheets and are non-refundable. The Company recognizes revenue from repair services in the same month the service is provided.Cash payments received from customers prior to delivery of the motorcycle are recorded as deferred revenue on the balance sheet.Deferred revenue was $720,652 at June 30, 2013 and $817,582 at December 31, 2012. Earnings per Share In accordance with accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share,” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. The Company had the following potential common stock equivalents at June 30, 2013: Common stock warrants Common stock options Total common stock equivalents Since the Company reflected no net income in the second quarter, the effect of considering any common stock equivalents, if outstanding, would have been anti-dilutive. A separate computation of diluted earnings (loss) per share is not presented. Income Taxes The Company accounts for income taxes in accordance with accounting guidance now codified as FASB ASC Topic 740, “Income Taxes ,” which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax bases of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when it is more likely than not that some or all deferred tax assets will not be realized. Income tax periods 2010, 2011 and 2012 are open for examination by taxing authorities. Accounting guidance now codified as FASB ASC Topic 740-20, “Income Taxes – Intraperiod Tax Allocation,” clarifies the accounting for uncertainties in income taxes recognized in accordance with FASB ASC Topic 740-20 by prescribing guidance for the recognition, de-recognition and measurement in financial statements of income tax positions taken in previously filed tax returns or tax positions expected to be taken in tax returns, including a decision whether to file or not to file in a particular jurisdiction. FASB ASC Topic 740-20 requires that any liability created for unrecognized tax benefits is disclosed. The application of FASB ASC Topic 740-20 may also affect the tax bases of assets and liabilities and therefore may change or create deferred tax liabilities or assets. The Company would recognize interest and penalties related to unrecognized tax benefits in income tax expense.At June 30, 2013 and December 31, 2012, respectively, the Company did not record any liabilities for uncertain tax positions. 7 Advertising Costs Advertising costs relate to the Company’s efforts to promote its products and brands.Advertising is expensed as incurred.For the quarter ended June 30, 2013 and 2012, advertising expense was $4,593 and $19,135 respectively. Year to date advertising expense totaled $14,935 and $28,416 for 2013 and 2012, respectively. Research and Development Costs Expenditures for research activities relating to product development and improvement are charged against income as incurred and included within selling, general and administrative expenses in the accompanying statements of operations. Research and development (R&D) costs totaled $46,111 and $30,511 for the quarters ended June 30, 2013 and 2012, respectively. Year-to-date R&D expense totaled $69,274 and $67,050 for 2013 and 2012, respectively. Shipping and Handling Costs The Company records shipping and handling costs billed to the customer and shipping and handling expenses in cost of sales. Fair Value Measurements We have categorized our assets and liabilities recorded at fair value based upon the fair value hierarchy specified by GAAP. The levels of fair value hierarchy are as follows: Level 1 inputs utilize unadjusted quoted prices in active markets for identical assets or liabilities that we have the ability to access; Level 2 inputs utilize other-than-quoted prices that are observable, either directly or indirectly. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, and inputs such as interest rates and yield curves that are observable at commonly quoted intervals; and Level 3 inputs are unobservable and are typically based on our own assumptions, including situations where there is little, if any, market activity. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, we categorize such financial asset or liability based on the lowest level input that is significant to the fair value measurement in its entirety. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. Both observable and unobservable inputs may be used to determine the fair value of positions that are classified within the Level 3 category. As a result, the unrealized gains and losses for assets within the Level 3 category may include changes in fair value that were attributable to both observable and unobservable inputs. There are no fair value measurements as of June 30, 2013 and December 31, 2012. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation.The results of these reclassifications did not materially affect financial position, results of operations or cash flows. NOTE 2 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following as of: June 30, December 31, Vehicles $ $ Furniture and fixtures Equipment Leasehold improvements Less accumulated depreciation ) (207,889 ) $ $ 8 NOTE 3 – NOTES PAYABLE Notes payable consisted of the following as of: June 30, December 31, Government agency note payable due August 12, 2013, prime plus 2.75 % rate of interest (6.00% and 6.00% at June 30, 2013 and December 31, 2012, respectively), principal and interest payable monthly, unsecured $ $ Less current portion $
